PER CURIAM:
In this case, the district court, dismissing appellant’s claims, held that appellant’s allegations failed to state a claim under the First and Fourteenth Amendments allegations for the infringement of appellant’s rights of free speech and freedom of association. Appellant now appeals the court’s rulings. For the reasons stated in the district court’s dispositive order of July 15, 2005, we agree that appellant’s allegations fail to state a claim for the infringement of either rights — free speech or freedom of association.
AFFIRMED.